   Case 2:21-cv-00207-JMA Document 6 Filed 04/15/21 Page 1 of 3 PageID #: 75
                                                                                    FILED
                                                                                    CLERK
                                                                        4/15/2021 1:56 pm
UNITED STATES DISTRICT COURT                                         For Online Publication Only
EASTERN DISTRICT OF NEW YORK                                               U.S. DISTRICT COURT
--------------------------------------------------------------X       EASTERN DISTRICT OF NEW YORK
MATTHEW GINSBERG,                                                          LONG ISLAND OFFICE

                                   Plaintiff,
                                                                     ORDER
                 -against-                                           21-CV-00207 (JMA)

COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
-------------------------------------------------------------X
AZRACK, United States District Judge:

        Before the Court is the renewed -in ----
                                            forma ------
                                                  pauperis application filed by pro se plaintiff,

Matthew Ginsberg (“Plaintiff”), (ECF No. 5), in accordance with the Court’s January 29, 2021

Order that denied the initial application without prejudice and with leave to renew upon completion

of the AO 239 Long Form -in ----  pauperis application (“Long Form”). (See ECF No. 4.) For
                            forma ------

the reasons that follow, the Long Form is denied. Plaintiff is directed to remit the $400 filing fee

within fourteen (14) days in order to proceed with this case.

        To qualify for -in ----  pauperis status, the Supreme Court has long held that “an affidavit
                           forma ------

is sufficient which states that one cannot because of his poverty pay or give security for the costs

[inherent in litigation] and still be able to provide himself and dependents with the necessities of

life.” Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339 (1948) (internal quotation

marks omitted). The purpose of the statute permitting litigants to proceed -in ----
                                                                               forma ------
                                                                                     pauperis is to

ensure that indigent persons have equal access to the judicial system. Davis v. NYC Dept. of

Educ., No. 10-CV-3812, 2010 WL 3419671, at *1 (E.D.N.Y. Aug. 27, 2010) (citing Gregory v.

NYC Health & Hosp. Corp., No. 07-CV-1531, 2007 WL 1199010, at *1 (E.D.N.Y. Apr. 17,

2007)). The determination of whether an applicant qualifies for -in -
                                                                    forma   pauperis status is within
                                                                      - - - ------

the discretion of the district court. Pinede v. New York City Dep’t of Envtl. Prot., No. 12-CV-
  Case 2:21-cv-00207-JMA Document 6 Filed 04/15/21 Page 2 of 3 PageID #: 76




06344, 2013 WL 1410380, at *2 (E.D.N.Y. Apr. 8, 2013) (collecting cases). The Court may

dismiss a case brought by a plaintiff requesting to proceed -in -
                                                                forma   - - - - - if the “allegation of
                                                                      pauperis
                                                                  --- -

poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

       Plaintiff’s renewed application reflects that he is presently employed and receives regular

monthly income in the total sum of $4,200.00 comprised of earned income and support from his

parents. (ECF No. 5 at ¶¶ 1-2.) Plaintiff reports having $60.00 in cash and $70.00 in his

combined checking and savings accounts. (Id. ¶ 4.) Plaintiff also reports regular monthly

expenses that total $4,176 for items including housing, utilities, food, car payments and insurance,

credit card payments, alimony, clothing, recreation, and entertainment. (Id. ¶ 8.) Plaintiff

reports having three dependent children. (Id. ¶ 7.)

       Given Plaintiff’s financial position, he has not demonstrated that he cannot afford the

$400.00 filing fee. Rather, it appears that Plaintiff is supported by his parents. Accordingly,

because Plaintiff’s application reflects that he has access to sufficient resources to pay the Court’s

filing fee, Plaintiff does not qualify for -in ----
                                               forma ------
                                                     pauperis status. See Wrenn v. Benson, 490 U.S.

89, 90 n.4 (1989) (per curiam) (denying leave to proceed -in ----
                                                             forma ------
                                                                   pauperis based on review of

information contained in the supporting affidavit of indigency); --
                                                                 see ---
                                                                     also ----------------
                                                                          Fridman v. City of New

York, 195 F. Supp. 2d 534, 537 (S.D.N.Y. 2002) (“In assessing an application to proceed in forma

pauperis, a court may consider the resources that the applicant has or can get from those who

ordinarily provide the applicant with the necessities of life, such as from a spouse, parent, adult

sibling or other next friend.”) (internal quotation marks and citation omitted). In addition, “‘[i]f

it appears that an applicant’s ‘access to [ ] court has not been blocked by his financial condition;

rather [that] he is ‘merely in the position of having to weigh the financial constraints posed if he

pursues [his position] against the merits of his case,’’ then a court properly exercises its discretion
                                                   2
  Case 2:21-cv-00207-JMA Document 6 Filed 04/15/21 Page 3 of 3 PageID #: 77




to deny the application.” Brooks v. Aiden 0821 Capital LLC, No. 19-CV-6823, 2020 WL

4614323, at *5 (E.D.N.Y. July 22, 2020) (quoting Fridman, 195 F. Supp. 2d at 537). Plaintiff’s

declaration establishes that he can pay the filing fee and still have the necessities of life. Adkins,

335 U.S. at 339.

         Accordingly, Plaintiff’s motion to proceed in forma pauperis is denied.           Plaintiff is

directed to pay the filing fee within fourteen (14) days of the date of this Order. Plaintiff is warned

that a failure to timely comply with this Order may lead to the dismissal of the complaint without

prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in ----
                                                   forma ------
                                                         pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:          April 15, 2021
                Central Islip, New York                      /s/ (JMA)
                                                            JOAN M. AZRACK
                                                            UNITED STATES DISTRICT JUDGE




                                                  3
